DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants’ amendment required the shift in grounds of rejection, and therefore this action is hereby made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-10, 13 and 14 are rejected under 35 U.S.C. 103 as being rendered obvious by Yu (U.S. Patent Application Publication No. 2013/0037950) in view of Kim (U.S. Patent Application Publication No. 2013/0234326).

Regarding claim 1. A semiconductor device, comprising: 

a plurality of first semiconductor dies (Chip 3 and Chip 2)embedded in a first photosensitive layer (106, not labeled in fig. 15, see fig. 10 and [0016])of a first group of wafers(chips 3 and 2 including wafer, abstract), wherein a plurality of first through vias(via, 102, being through 106) are formed in the first photosensitive layer;
 a first adhesive layer([0027]) disposed between at least two of the first group of wafers to form a first structure; 
a plurality of second semiconductor dies (chip 3 and chip 2)embedded in a second photosensitive layer of a second group of wafers(chips 2 and 3 embedded in 106), wherein a plurality of second through vias (vias 102, )are formed in the second photosensitive layer(vias 102 in layer 106); a second adhesive layer disposed between at least two of the second group of wafers to form a second structure([0027], adhesive bonding chips 2 and 3); and 
a plurality of first metal bumps (Fig. 7, 704)disposed between the first structure and second structure, wherein the first structure is connected to the second structure with the first metal bumps (704 between chips 3 topand 2 top and chips 2 bottomand 3 bottom below). 
Yu does not disclose: 
wherein the plurality of first metal bumps are respectively in contact with the plurality of second through vias of the second structure.

In related art Kim discloses Fig. 10; 
wherein the plurality of first metal bumps(400) are respectively in contact with the plurality of second through via(TSV 230 330) of the second structure.
Kim disclosed that devices having TSV’s may be stacked using bumps directly contacting the TSV, which provides the benefit of easing the manufacture, simplifying the number of layers needed and making the device smaller. Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2. 
Yu Fig. 15 discloses:  
The semiconductor device of claim 1, wherein at least one of the second through vias is vertically aligned with a corresponding first through via. (vias aligned, in fig. 15, 102 over each other see fig. 2. )

Regarding claim 3. Yu Fig. 15 discloses:  
 The semiconductor device of claim 1, wherein the first through vias are formed in a peripheral region of the first semiconductor dies, and the second through vias are 

Regarding claim 6. Yu discloses: The semiconductor device of claim 1, wherein the first structure has a first yield rate, the second structure has a second yield rate, and the first yield rate is substantially equal to the second yield rate. 
  (top chip 2 and top chip 3, is the same as top chip 2 and chip 3, so the yield rates are equal)

Regarding claim 7. Yu discloses: 
The semiconductor device of claim 1, wherein the first structure has a first yield rate, the second structure has a second yield rate, and the first yield rate is within 10% of the second yield rate.  (top chip 2 and top chip 3, is the same as top chip 2 and chip 3, so the yield rates are equal)

Regarding claim 8. Yu Fig. 15 discloses:  
A semiconductor device, comprising:

 a first adhesive layer (804)disposed between at least two of the first group of wafers([0027]); 
a second structure comprising: a second group of wafers comprising a plurality of second semiconductor dies(chips 2 and chip 3 bottom) embedded in a second photosensitive layer(106), wherein a plurality of second through vias(102) are formed in the second photosensitive layer(106); and
 a second adhesive layer disposed (804)between at least two of the second group of wafers(804 between chips 2 and 3 bottom); 
and a plurality of first metal bumps disposed between the first structure and the second structure, wherein the first structure is connected to the second structure with the first metal bumps. (chips 3 top chips 2 top connected to chips 3 bottom and chip 2 bottom through 704)
Yu does not disclose: 
wherein the plurality of first metal bumps are respectively in contact with the plurality of second through vias of the second structure.
Yu in fig. 15 discloses that 1504 and 1502 are connected to each other using microbumps.  However, Yu does not depict the microbumps. 

wherein the plurality of first metal bumps(400) are respectively in contact with the plurality of second through via(TSV 230 330) of the second structure.
Kim disclosed that devices having TSV’s may be stacked using bumps directly contacting the TSV, which provides the benefit of easing the manufacture, simplifying the number of layers needed and making the device smaller. Thus, the features of claim 8 would have been obvious to one having ordinary skill in the art. 

Regarding claim 9. Yu Fig. 15 discloses:  The semiconductor device of claim 8, wherein at least one of the second through vias is vertically aligned with a corresponding first through via. (vias 106 aligned from top to bottom see fig. 15. )

Regarding claim 10. Yu Fig. 15 discloses:  The semiconductor device of claim 8, wherein the first through vias are formed in a peripheral region of the first semiconductor dies, and the second through vias are formed in a peripheral region of the second semiconductor dies. (vias 106 formed in peripheral region of chips 2 and 3)

Regarding claim 13. 
Yu discloses: 


Regarding claim 14.
Yu discloses: 
 The semiconductor device of claim 8, wherein the first structure has a first yield rate, the second structure has a second yield rate, and the first yield rate is within 10% of the second yield rate. (top chip 2 and top chip 3, is the same as top chip 2 and chip 3, so the yield rates are equal)

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Patent Application Publication No. 2013/0037950) in view of Kim (U.S. Patent Application Publication No. 2013/0234326) further in view of Kim (U.S. Patent Application Publication No. 2018/0006006). 



Yu discloses all of the features of claim 1 and 8. 
Yu does not disclose: 

Regarding claim 5. The semiconductor device of claim 1, wherein the first group of wafers comprises four wafers, and the second group of wafers comprises four wafers. 
Regarding claim 11. The semiconductor device of claim 8, further comprising: a third structure comprising: a third group of wafers comprising a plurality of third semiconductor dies embedded in a third photosensitive layer, wherein a plurality of third through vias are formed in the third photosensitive layer; and a third adhesive layer disposed between at least two of the third group of wafers; a fourth structure comprising: a fourth group of wafers comprising a plurality of fourth semiconductor dies embedded in a fourth photosensitive layer, wherein a plurality of fourth through vias are 
Regarding claim 12. The semiconductor device of claim 8, wherein the first group of wafers comprises four wafers, and the second group of wafers comprises four wafers. 
In related art, Kim discloses: 
Kim discloses up to four wafers stacked, as recited in the above claims. (see figs. 12-21).  Kim discloses that stacking many wafers produces a high density device, which allows final products to be made smaller.  Further, claims 4, 5, 11 and 12 merely recite a duplication of parts of the device of Wu, which would have been obvious to one having ordinary skill in the art, with no undue experimentation and no unexpected results, Thus, the features of these claims would have been obvious to one having ordinary skill in the art. See MPEP 2144.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898